 

Exhibit 10.1

 

FACILITY AGREEMENT

 

This FACILITY AGREEMENT, dated as of June 12, 2020 (as may be amended or
modified from time to time, this “Facility Agreement”), is entered into by and
among AVENUE THERAPEUTICS, INC., a Delaware corporation (the “Borrower”),
INVAGEN PHARMACEUTICALS INC., a New York corporation (“Lender 1”) and FORTRESS
BIOTECH, INC., a Delaware corporation (“Lender 2” and, together with Lender 1,
each a “Lender” and, collectively, the “Lenders”).

 

RECITALS:

 

A.WHEREAS, reference is made to that certain Stock Purchase and Merger
Agreement, dated as of November 12, 2018 (as amended, supplemented or otherwise
modified from time to time, the “SPMA”; capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the SPMA), by and among
Lender 1, Madison Pharmaceuticals Inc. and the Borrower, pursuant to which the
Borrower has issued, sold, transferred and delivered to Lender 1, free and clear
of any Encumbrances, and Lender 1 has purchased and acquired from the Borrower,
for $35.00 million, Common Shares equal to 33.3% of the Fully Diluted
Capitalization and Lender 1 will, among other things, acquire the remaining
issued and outstanding capital stock of the Borrower in a reverse subsidiary
merger transaction on the terms and subject to the conditions of the SPMA (the
“Acquisition”);

 

B.WHEREAS, the Borrower has requested that the Lenders jointly provide a delayed
term loan facility in the aggregate principal amount not exceeding United States
Dollars Two Million ($2,000,000) (the “Facility”) as set forth herein; and

 

C.WHEREAS, the Lenders are willing to make available their respective Pro Rata
Share (as defined hereinafter) of the Facility upon the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

1.Delayed Term Loan.

 

(a)          Commitment. Subject to the terms and conditions hereof, including
satisfaction or waiver of the conditions precedent set forth in Section 4 below,
each Lender as part of the Facility hereby agrees to make a delayed term loan to
the Borrower (the “Loan”) on one occasion during the period between October 1,
2020 and the date that is five (5) Business Days prior to the Maturity Date (as
defined below), in an aggregate principal amount not to exceed such Lender’s
respective commitment detailed in Schedule A hereto (such commitment of each
Lender, its “Commitment” and the aggregate of all such commitments,
“Commitments”). Each Lender’s obligation to make the Loan under this Section
1(a) shall terminate immediately and without further action in its entirety five
(5) Business Days prior to the Maturity Date. Amounts borrowed under this
Section 1(a) and repaid or prepaid may not be reborrowed.

 

(b)          Borrowing Procedures. The Borrower agrees and undertakes that any
borrowing of the Loan (not to in any event, in aggregate, exceed each Lender’s
respective Commitment) shall be made, and any notice in connection with such
borrowing shall be issued, only upon the prior written approval of Garrett
Ingram as a member of the board of directors of the Borrower. In connection with
the borrowing of the Loan, each Lender shall have on the same date received a
written borrowing notice from the Borrower no less than five (5) Business Days
prior to the date of the borrowing, which notice shall include (a) the date of
such borrowing which date shall be (i) a Business Day and (ii) the same for all
the Lenders and (b) a description of the intended use of the proceeds of such
borrowing that demonstrates that such use is in accordance with Section 1(c)
below. Neither Lender shall be obligated to make the Loan in excess of its Pro
Rata Share (as defined below). Notwithstanding anything to the contrary
contained herein, neither Lender shall be obligated to make its Pro Rata Share
of the Loan if the other Lender fails to or is unable to make its Pro Rata Share
of the Loan. The term “Pro Rata Share” as used in this Facility Agreement means,
with respect to any Lender, the percentage obtained by dividing (x) the
Commitment of such Lender by (y) the Facility, and as more particularly set out
in Schedule A hereto. Each Lender hereby undertakes to honor its Commitment in a
timely manner.

 



1

 

 

(c)          Use of Proceeds. The proceeds of the Loan shall solely be intended
for and utilized by the Borrower for its working capital requirements or other
general corporate purposes, evidenced by documentation supporting each such
planned expenditures.

 

(d)          Register. Each Lender is authorized to maintain a register (the
“Register”) to record the date and amount of the Loan made by such Lender, the
amount of interest accruing from time to time and the date and amount of each
payment or prepayment of principal thereof, and any such recordation shall
constitute presumptive evidence of the accuracy of the information so recorded.
The Register shall include the name and address of the Lender, and any transfer
of the Loan shall not be effective unless recorded by the Lender in its
Register.

 

2.Interest.

 

(a)          The outstanding principal amount of the Loan shall bear interest
from the date of the borrowing until the Loan is fully repaid at the rate per
annum of seven percent (7%), compounded quarterly on the last day of each fiscal
quarter. Interest shall be calculated on the basis of a year comprised of 360
days for the actual number of days elapsed.

 

(b)          Accrued and unpaid interest on the Loan shall be payable on the
last day of each fiscal quarter; provided, that if such date is not a Business
Day, interest shall be payable on the next succeeding Business Day.

 

3.Repayment of Loan.

 

(a)          The Borrower hereby unconditionally promises to pay to each Lender,
in lawful money of the United States of America and in immediately available
funds, the full outstanding principal amount of the Loan, together with accrued
and unpaid interest thereon, no later than the earliest of (i) the Second Stage
Closing Date, (ii) April 29, 2021, and (iii) date that is 30 days following the
termination of the SPMA for any reason provided in the SPMA (such earliest date,
the “Maturity Date”).

 

(b)          Voluntary prepayments of the outstanding principal amount of the
Loan, and/or interest accruing thereon, in full but not in part, shall be
permitted at any time, on not less than three (3) Business Days’ prior written
notice to the Lenders, and from time to time without premium or penalty.

 

(c)          The Borrower shall pay all taxes or similar impositions or tariffs
(other than United States Federal and applicable state income taxes payable by
the Lenders) owed or owing or asserted to be owed to any Governmental Authority
in respect of any payment of principal or interest or other amounts due under
this Facility Agreement or any related agreement, document or writing. If
required by such a Governmental Authority, the Borrower shall pay any such
taxes, impositions or tariffs directly to such Governmental Authority and at the
request of the Lenders, shall provide satisfactory proof to the Lenders of such
payment. The Borrower shall indemnify the Lenders for and hold them harmless
against the full amount of taxes or similar impositions of tariffs, other than
United States Federal and applicable state income taxes payable by the Lenders,
imposed on or paid by the Lenders or any affiliate of the Lenders in respect of
any liability (including, without limitation, any taxes or tariffs imposed or
asserted by any Governmental Authority on amounts payable under this Section
3(c), and penalties, interest and expenses) arising therefrom or with respect
thereto. This indemnification shall be made within ten (10) Business Days from
the date the Lenders make written demand therefor.

 



2

 

 

4.Conditions Precedent.

 

(a)          At the time of the execution and delivery of this Facility
Agreement, each Lender shall have received (i) a counterpart of this Facility
Agreement signed on behalf of each party hereto, (ii) evidence that the Borrower
has obtained all necessary consents and approvals to execute, deliver and
perform this Facility Agreement and to obtain the Loan from the Lenders,
including but not limited to its board of directors’ and/or members’ resolutions
authorizing the execution of this Facility Agreement and the availing of the
Loan proposed under it and (iii) such other certifications, opinions, financial
or other information, approvals and documents as the Lenders may have reasonably
requested, all in form and substance reasonably satisfactory to the Lenders.

 

(b)          The obligation of the Lenders to make the Loan hereunder in
accordance with the terms hereof is subject to the following conditions
precedent having been complied with to the reasonable satisfaction of, or waived
in writing by, each Lender: (i) no Event of Default (as defined below) shall
have occurred and be continuing on and as of the date of making of the Loan;
(ii) the representations and warranties contained in Section 5 below shall be
true and correct on and as of the date of making of the Loan, unless such
representations and warranties refer to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date; (iii) no applicable law or regulation or interpretation thereof by any
Governmental Authority shall be in effect which, in the reasonable opinion of
each Lender or its counsel, would materially restrict, prohibit or make it
illegal for such Lender to make available its Pro Rata Share of the Loan; (iv)
no action or proceeding shall have been instituted nor shall government action
be threatened before any court or Governmental Authority, nor shall any order,
judgment or decree have been issued or proposed to be issued by any court or
Governmental Authority at the time of the making of the Loan to set aside,
restrain, enjoin or prevent the completion and consummation of this Facility
Agreement or the transactions contemplated hereby; and (v) the Borrower shall
have paid to the Lenders the expenses referred to in Section 10(b) below, or,
alternatively, the Lenders shall have received instructions from the Borrower to
pay such expenses from the proceeds of the disbursement of the Loan, in each
case, to the extent invoices with respect to expenses have been delivered to the
Borrower.

 

5.            Representations and Warranties. The Borrower hereby represents and
warrants to the Lenders that on and as of the date hereof and as of the date of
making of the Loan:

 

(a)          the Borrower is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of incorporation, and
having full corporate power and authority to enter into this Facility Agreement
and to carry out the transactions contemplated hereby;

 

(b)          the execution and delivery by the Borrower of this Facility
Agreement and the consummation by the Borrower of the transactions contemplated
hereby have been duly authorized by all necessary corporate action of the
Borrower. This Facility Agreement has been duly executed and delivered by the
Borrower and constitutes the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms, subject to the
effect of bankruptcy, insolvency, reorganization, moratorium or similar laws at
the time in effect affecting the rights of creditors generally and subject to
the effects of general principles of equity (regardless of whether considered in
a proceeding in law or equity);

 

(c)          the execution and delivery of this Facility Agreement and the
consummation by the Borrower of the transactions contemplated hereby do not (i)
contravene or result in a default under the Borrower’s certificate of
incorporation or bylaws, (ii) contravene or result in a default under any
contractual restriction or Legal Requirements binding on the Borrower, (iii)
require any filings, approvals, consents or authorizations which have not been
duly obtained or (iv) result in the creation or imposition of any lien on the
Borrower’s properties;

 



3

 

 

(d)          the Borrower is not an “investment company,” or an “affiliated
Person” of, or “promoter” or “principal underwriter” for, an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended;

 

(e)          no judgments, orders, writs or decrees are outstanding against the
Borrower, nor is there any pending or, to the best of the Borrower’s knowledge,
threatened litigation, contested claim, investigation, arbitration, or
governmental proceeding by or against the Borrower that (i) individually or in
the aggregate would reasonably be expected to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Facility Agreement or the consummation of the transactions contemplated hereby;

 

(f)           none of the written financial or other information relating to the
Borrower and provided by the Borrower to the Lenders contain any material
misstatement of fact or omits to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances under
which they were made;

 

(g)          the Borrower has filed all tax returns (Federal, state and local)
required to be filed and paid all taxes shown thereon to be due, including
interest and penalties, or, to the extent the Borrower is contesting in good
faith an assertion of liability based on such returns, has provided adequate
reserves for payment thereof in accordance with GAAP;

 

(h)          there are no conditions precedent to the effectiveness of this
Facility Agreement that have not been satisfied or waived; and

 

(i)           the Borrower has, independently and without reliance upon any of
the Lenders and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Facility Agreement.

 

The parties acknowledge that the representations and warranties contained in
this Facility Agreement shall survive the execution and delivery of this
Facility Agreement.

 

6.            Affirmative Covenants. The Borrower covenants and agrees that,
until the date of the indefeasible payment in full in cash of all obligations
hereunder (other than (i) the obligations that are intended to survive the
termination of this Facility Agreement and (ii) contingent indemnification
obligations for which no claim has been asserted) and the termination of the
Commitments of the Lenders under this Facility Agreement (such date, the
“Termination Date”), the Borrower will, unless each Lender shall otherwise
consent in writing:

 

(a)          Corporate Existence. (i) Maintain its corporate existence, (ii)
qualify to transact business as a foreign corporation where the nature or extent
of its business or the ownership of its property requires it to be so qualified
and (iii) maintain in full force and effect all licenses, permits, approvals,
bonds, franchises, leases and qualifications to do business, and all patents,
trademarks, copyrights, intellectual property, contracts and other rights and
privileges necessary to the conduct of its businesses or the performance of its
obligations under this Facility Agreement.

 

(b)          Maintenance of Property. Keep all property useful, necessary and
material to its business in good working order and condition (ordinary wear and
tear excepted) as may be required or appropriate.

 

(c)          Taxes and other Claims. Pay and discharge when due all federal,
state and local tax assessments and other governmental charges, and levies
imposed against the Borrower or any of its property; provided, however, that any
such tax assessment, charge or levy need not be paid if it is being contested,
in good faith, by appropriate proceedings diligently conducted and if an
adequate reserve or other appropriate provision shall have been made therefor to
the extent required in accordance with GAAP.

 



4

 

 

(d)          Legal Requirements. Comply with all applicable Legal Requirements,
including, without limitation, those relating to environmental matters, employee
matters (including the collection, payment and deposit of employees’ income,
unemployment and social security taxes) and with respect to pension liabilities.

 

(e)          Books and Records. Maintain adequate books and records (including,
without limitation, computer printouts and programs) in accordance with GAAP.

 

(f)           Inspection Rights. At any reasonable time and from time to time
upon reasonable notice, (i) permit or arrange for each Lender and its agents and
representatives to examine and make copies of and abstracts from the records and
books of account of, and the properties of, the Borrower, and (ii) permit or
arrange for each Lender and its agents and representatives to discuss the
affairs, finances and accounts of the Borrower with the Borrower and its
officers, directors and accountants.

 

(g)          Notice of Event of Default, Violations, etc. Furnish to each Lender
as soon as possible, and in any event within five (5) Business Days after the
Borrower (i) becomes aware that an Event of Default or any event or condition
that, with the passage of time and/or the giving of notice, would become an
Event of Default has occurred, written notice specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto; or (ii) receives or produces any (A) financial statement,
budget or other financial report or information pursuant to its bylaws or (B)
other notice of any event, occurrence or other act that has or would reasonably
result in a Material Adverse Effect.

 

(h)          Further Assurances. Upon the request of the Lenders, duly execute
and deliver, or cause to be duly executed and delivered, to each Lenders such
further instruments and do and cause to be done such further acts as may be
necessary or advisable in the reasonable opinion of the Lenders to carry out the
intent and purpose of the express provisions of this Facility Agreement.

 

7.            Negative Covenants. The Borrower covenants and agrees that, until
the Termination Date, the Borrower will not, without the prior written consent
of each Lender:

 

(a)          Consolidation and Merger. Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation (other than
pursuant to the SPMA), or agree to do any of the foregoing at any future time.

 

(b)          Corporate Changes, etc. Other than in accordance with the SPMA,
amend, alter or modify its certification of incorporation or bylaws or its
corporate or capital structure or status in a manner adverse to the Lenders.

 

(c)          Change of Business. Make any change in the nature of its business
as carried on at the date hereof or enter into any new type of business outside
the pharmaceutical industry.

 

(d)          Sales, etc. of Assets. Except to the extent expressly permitted
under this Facility Agreement or the SPMA, directly or indirectly sell, lease,
transfer, assign or otherwise dispose of all or substantially all of its assets.

 

(e)          Indebtedness. Create, assume, guaranty, incur or otherwise become
or remain directly or indirectly liable with respect to any indebtedness for
borrowed money other than the obligations due to the Lenders under this Facility
Agreement.

 

(f)           Liens. (i) Create or suffer to exist any lien on any ownership
interest in the Borrower or (ii) enter into any agreement prohibiting the
creation or assumption of any lien upon any of its properties or assets, whether
now owned or hereafter acquired.

 



5

 

 

8.            Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default”:

 

(a)          failure of the Borrower to pay any principal, interest or other
amount due under this Facility Agreement when due, whether at stated maturity,
by declaration, acceleration, demand or otherwise;

 

(b)          any representation, warranty or statement made by the Borrower to
the Lenders herein shall (i) fail to be true and correct in all respects or (ii)
is misleading, when made;

 

(c)          failure of the Borrower to perform or observe any other term,
covenant or agreement to be performed or observed by it pursuant to this
Facility Agreement, and such failure shall continue unremedied for thirty (30)
days after written notice thereof from any of the Lenders;

 

(d)          (i) the Borrower institutes or consents to the institution of any
proceeding under Title 11 of the United States Code entitled “Bankruptcy” (as
now and hereinafter in effect, or any successor thereto, the “Bankruptcy Code”)
or any other applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, whether in the United States or any other applicable
jurisdiction (collectively, the “Debtor Relief Laws”), or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, administrator or
similar officer for the Borrower or for all or substantially all of its
property; (ii) any receiver, trustee, custodian, conservator, liquidator,
administrator or similar officer is appointed without the application or consent
of the Borrower and the appointment continues undischarged or unstayed for
thirty (30) calendar days; (iii) any proceeding under any Debtor Relief Law
relating to the Borrower or to all or substantially all of its property is
instituted without the consent of the Borrower and continues undismissed or
unstayed for thirty (30) calendar days, or an order for relief is entered in any
such proceeding; or (iv) the Borrower becomes insolvent or shall generally be
unable to pay its debts as they fall due; or

 

(e)          the Borrower shall challenge, or institute any proceedings to
challenge, the validity, binding effect or enforceability of this Facility
Agreement or any endorsement of this Facility Agreement or any other obligation
to any of the Lenders.

 

9.            Remedies. Upon the occurrence of any Event of Default specified in
Section 8(d) above, the outstanding principal amount of the Loan and any accrued
and unpaid interest thereon shall be automatically accelerated and become
immediately due and payable, without presentment, demand, notice, protest or
other requirements of any kind (all of which are hereby expressly waived by the
Borrower). Upon the occurrence and during the continuance of any other Event of
Default, the Lenders may, by written notice to the Borrower, terminate the
Commitments and declare the outstanding principal amount of the Loan and any
accrued and unpaid interest thereon to be due and payable, and the outstanding
principal amount of the Loan and any accrued and unpaid interest thereon shall
thereupon immediately become due and payable without presentment, further
notice, protest or other requirements of any kind (all of which are hereby
expressly waived by the Borrower).

 



10.          Miscellaneous.

 

(a)          Entire Agreement. This Facility Agreement, together with the
Schedules and all other documents referred to herein, constitute the entire
agreement between the parties with respect to the subject matter of this
Facility Agreement and supersede any and all prior agreements, negotiations,
correspondence, undertakings, understandings and communications of the parties
with respect to the subject matter of this Facility Agreement. Nothing contained
in this Facility Agreement shall be deemed or construed as creating a joint
venture or partnership between any of the parties hereto.

 



6

 

 

(b)          Indemnity; Transaction Costs. The Borrower agrees to indemnify the
Lenders and their respective successors and assigns, and their respective
directors, officers, employees, consultants, attorneys, agents and affiliates
(each an “Indemnified Party”) from and against any losses, taxes, claims,
actions, suits, damages, demand, fines, interest, penalties and liabilities and
related expenses (including expenses incurred in relation to any proceedings,
judgements, orders, awards), including reasonable and documented attorneys’ fees
and expenses (“Losses”), incurred by such Indemnified Part(ies) arising out of
or in connection with or as a result of (i) any inaccuracy or breach by the
Borrower of the representations and warranties hereunder, (ii) any breach,
non-compliance, non-fulfilment or failure to perform by the Borrower of any
provision, covenant, obligation, Facility Agreement or undertaking of the
Borrower contained in this Facility Agreement or (iii) the transactions
contemplated by this Facility Agreement, except to the extent that any such
Losses results from the gross negligence or willful misconduct of the
Indemnified Party. In particular, the Borrower promises to pay all costs and
expenses, including reasonable attorneys’ fees and expenses, incurred in
connection with the collection and enforcement of this Facility Agreement.

 

(c)          Modifications, Etc. Any amendment or modification to this Facility
Agreement, including this undertaking itself, any waiver of any provision of
this Facility Agreement and any consent to any departure by the Borrower
therefrom shall only be valid if effected by an instrument or instruments in
writing signed by the Lenders and, in only in the case of any such amendment or
modification, the Borrower as well, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the making of the Loan
hereunder shall not be construed as a waiver of any Event of Default, regardless
of whether any of the Lenders may have had notice or knowledge of such Event of
Default at the time. The parties agree that they jointly negotiated and prepared
this Facility Agreement and this Facility Agreement will not be construed
against any party on the grounds that such party prepared or drafted the same.

 

(d)          Notices. Notices will be deemed to have been received (a) upon
receipt of a registered letter, (b) three (3) Business Days following proper
deposit with an internationally recognized express overnight delivery service,
(c) in the case of transmission by email, as of the date so transmitted (or if
so transmitted after normal business hours at the place of the recipient, on the
Business Day following such transmission), or (d) in the case of transmission by
email, upon confirmation of a facsimile transmission (or if so transmitted after
normal business hours at the place of the recipient, on the Business Day
following such confirmation):

 

If to the Borrower:

 

Avenue Therapeutics, Inc.

1140 Avenue of the Americas, Floor 9

New York, NY 10036

Attn: Dr. Lucy Lu, M.D.

Email: llu@avenuetx.com

 

with a copy (which shall not constitute notice) to:

 

Alston & Bird LLP

90 Park Avenue, 12th Floor

New York, NY 10016

Attn: Mark F. McElreath, Esq.

Email: mark.mcelreath@alston.com

 



7

 

 



If to Lender 1:

 

InvaGen Pharmaceuticals Inc.

Site B, 7 Oser Ave.

Hauppauge, NY 11788

c/o

A.S. Kumar, Esq.

Global General Counsel

Cipla House, Peninsula Business Park,

Ganapatrao Kadam Marg, Lower Parel West,

Mumbai, Maharashtra 400013, India

Email: as.kumar@cipla.com and cosecretary@cipla.com

 

with a copy (which shall not constitute notice) to:

 

InvaGen Pharmaceuticals Inc.

Site B, 7 Oser Ave.

Hauppauge, NY 11788

c/o

Jasdeep Singh

Chief Strategy Officer

Cipla Limited

Cipla House, Peninsula Business Park,

Ganapatrao Kadam Marg, Lower Parel West,

Mumbai, Maharashtra 400013, India

Email: jasdeeop.singh@cipla.com

 

with a copy (which shall not constitute notice) to:

 

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, NY 10004-1482

Attn: Kenneth A. Lefkowitz

Email: ken.lefkowitz@hugheshubbard.com

 

If to Lender 2:

 

Fortress Biotech, Inc.

2 Gansevoort Street, 9th Floor

New York, NY 10014

Attn: Dr. Lindsay Rosenwald, M.D.

Email: lrosenwald@fortressbiotech.com

 

with a copy (which shall not constitute notice) to:

 

Fortress Biotech, Inc.

2 Gansevoort Street, 9th Floor

New York, NY 10014

Attn: Samuel W. Berry, Esq.

Email: sberry@fortressbiotech.com

 

or to such other address as may be hereafter communicated in writing by the
parties in a notice given in accordance with this Section 10(d).

 



8

 

 

(e)           Severability. Each provision of this Facility Agreement will be
interpreted in such manner as to be effective and valid under applicable Legal
Requirements, but if any provision of this Facility Agreement is found to be
unenforceable or invalid under applicable Legal Requirements, such provision
will be ineffective only to the extent of such unenforceability or invalidity,
and the parties will negotiate in good faith to modify this Facility Agreement
so that the unenforceable or invalid provision is replaced by such valid and
enforceable provision which the parties consider, in good faith, to match as
closely as possible the invalid or unenforceable provision and to achieve the
same or a similar economic effect and to give effect to the parties’ original
intent. The remaining provisions of this Facility Agreement will continue to be
binding and in full force and effect.

 

(f)            Binding on Successors, Transferees and Assigns; Assignment. This
Facility Agreement shall be binding upon the Borrower and its successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
the Lenders and its successors, transferees and assigns; provided, however, that
neither the Borrower nor Lender 2 may assign any of its obligations hereunder
without the prior written consent of Lender 1 (and any such assignment without
such consent shall be null and void ab initio). Lender 1 may assign its rights
and obligations hereunder to any other Person upon written notice to, but
without the consent of, the Borrower and Lender 2.

 

(g)           Right to Set-Off. Upon the occurrence and during the continuance
of any Event of Default, each Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to setoff and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by that Lender to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Facility Agreement,
irrespective of whether that Lender shall have made any demand under this
Facility Agreement. Each Lender agrees promptly to notify the Borrower after any
such set-off and application made by that Lender; provided, that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender under this Section 10(f) are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which that Lender may have.

 

(h)           Governing Law. This Facility Agreement and any claims or causes of
action pursuant to it shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard for its principles of conflict of
laws. The Borrower acknowledges and agrees that it has received full and
sufficient consideration for this provision (and each other provision of each
other credit document to which it is a party) and that this provision is a
material inducement for the Lenders entering into this Facility Agreement.

 

(i)            Submission to jurisdiction. Each of the parties hereto
irrevocably agrees that any Proceeding with respect to this Facility Agreement
and the rights and obligations arising hereunder, or for recognition and
enforcement of any judgment in respect of this Facility Agreement and the rights
and obligations arising hereunder brought by any other party hereto or its
successors or assigns, shall be brought and determined exclusively in the Court
of Chancery of the State of Delaware, or in the event (but only in the event)
that such court does not have subject matter jurisdiction over such action or
proceeding, in the federal courts sitting in the State of Delaware. Each of the
parties hereto agrees that mailing of process or other papers in connection with
any such action or proceeding in the manner provided in Section 10(d) or in such
other manner as may be permitted by applicable Legal Requirements, will be valid
and sufficient service thereof. Each of the parties hereto hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Facility Agreement or any of the transactions contemplated by this Facility
Agreement in any court or tribunal other than the aforesaid courts. Each of the
parties hereto hereby irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim, or otherwise, in any action or proceeding
with respect to this Facility Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Facility Agreement and the rights and obligations arising hereunder: (a) any
claim that it is not personally subject to the jurisdiction of the above named
courts for any reason other than the failure to serve process in accordance with
this Section 10 (j); (b) any claim that it or its property is exempt or immune
from jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise);
and (c) to the fullest extent permitted by the applicable Legal Requirements,
any claim that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper, or (iii) this Facility Agreement, or the subject matter hereof, may
not be enforced in or by such courts.

 



9

 

 

(j)            Counterparts; Facsimile Signature. This Facility Agreement and
any amendments, waivers, consents or supplements hereto or in connection
herewith may be executed in one (1) or more counterparts, by original or
facsimile (or other such electronically transmitted) signature, each of which
will be deemed an original, but all of which will constitute one and the same
instrument.

 

(k)           Rights Cumulative. All rights and remedies of each of the parties
under this Facility Agreement will be cumulative, and the exercise of one or
more rights or remedies will not preclude the exercise of any other right or
remedy available under this Facility Agreement or applicable Legal Requirements.

 

(l)            Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS FACILITY AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS FACILITY AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS FACILITY AGREEMENT. EACH PARTY TO THIS
FACILITY AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION; (B)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY; AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
FACILITY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION 10 (m).

 

(m)          No Waiver. No failure on the part of any Lender to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The Lenders
shall have all remedies available at law or equity, including without
limitation, the remedy of specific performance for any breach of any provision
hereof. No notice to or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of the Lenders to any other or
further action in any circumstances without notice or demand.

 

(n)           Waiver of Certain Claims. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST THE
LENDERS ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS FACILITY AGREEMENT OR ANY INSTRUMENT
CONTEMPLATED HEREBY.

 

(o)           No Third-Party Beneficiaries. This Facility Agreement is entered
into for the sole benefit of the Borrower and the Lenders; no other Person shall
be entitled to enforce any provision hereof or otherwise be a third-party
beneficiary hereunder.

 

(p)           Setoff; Reinstatement. All payments to be made hereunder by the
Borrower shall be made without offset, setoff or deduction of any kind. To the
extent that the Borrower makes a payment or payments to any Lender and such
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any Debtor Relief Law, state or
Federal law, common law or equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made.

 

(q)           Headings. Section headings used herein are for convenience of
reference only, are not part of this Facility Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Facility
Agreement.

 



10

 

 

(r)            Effectiveness; Time. This Facility Agreement shall become
effective when it shall have been executed by the parties hereto and the Lenders
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the parties hereto, and thereafter shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Time is of the essence with respect to the Borrower’s payment and
other obligations under this Facility Agreement.

 

(s)           Interpretation. (a) The words “hereof”, “herein”, and “hereunder”
and words of similar import, when used in this Facility Agreement, shall refer
to this Facility Agreement as a whole and not to any particular provision of
this Facility Agreement; (b) the words “date hereof,” when used in this Facility
Agreement, shall refer to the date set forth in the Preamble; (c) the terms
defined in the singular have a comparable meaning when used in the plural, and
vice versa; (d) the terms defined in the present tense have a comparable meaning
when used in the past tense, and vice versa; (e) any references herein to a
specific Section or Article shall refer, respectively, to Sections or Articles
of this Facility Agreement; (f) wherever the word “include”, “includes”, or
“including” is used in this Facility Agreement, it shall be deemed to be
followed by the words “without limitation”; (g) references herein to any gender
include each other gender; (h) the word “or” shall not be exclusive; (i) the
headings herein are for convenience of reference only, do not constitute part of
this Facility Agreement and shall not be deemed to limit or otherwise affect any
of the provisions hereof; (j) any references herein to any Governmental
Authority shall be deemed to also be a reference to any successor Governmental
Authority thereto; and (k) the parties hereto have participated jointly in the
negotiation and drafting of this Facility Agreement and, in the event that an
ambiguity or question of intent or interpretation arises, this Facility
Agreement shall be construed as jointly drafted by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Facility Agreement.

 

[Signature page follows.]

 

11

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Facility Agreement to be
duly executed and delivered as of the date first above written.

 

 

BORROWER:

AVENUE THERAPEUTICS, INC.

       By: /s/ Joseph Vazzano     Name:  Joseph Vazzano     Title: 
Chief Financial Officer     Date: 6/12/2020  

 

12

 

  

 

LENDER 1:

 

INVAGEN PHARMACEUTICALS INC.

          By:  /s/ Deepak Agarwal       Name: 
Deepak Agarwal                               Title:  Director       Date:
6/12/2020  

 

13

 

 

 

LENDER 2:

 

FORTRESS BIOTECH, INC.

          By:  /s/ Lindsay Rosenwald       Name:  Lindsay Rosenwald      
Title:  Chairman, President and Chief Executive Officer       Date: 6/16/2020  

 

14

 

 

SCHEDULE A

 

COMMITMENTS

 

Name of Lender Commitment of such Lender Pro Rata Share Lender 1 - Invagen
Pharmaceuticals Inc. $1,200,000 60% Lender 2 - Fortress Biotech, Inc. $800,000
40% TOTAL $2,000,000 100%

 



15

 